DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “interposing a diffusion-bond preventing element” and then in the last paragraph requires two elements.  Thus, it is unclear if one or more elements are required.  For the purpose of this examination, this limitation will be interpreted as being more than one.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 11, 12, 21, and 25-28 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCormack (GB 2560509 A).
Regarding claim 1, McCormack discloses:
A method of forming a multi-layered metallic part, comprising:
stacking metallic layers [metal layers (102, 104, 106, 108, 140); figures 1, 2, and 7], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [metal layers (100a, 144); figure 2]; 
interposing a diffusion-bond preventing element [channels (120, 142) or unshown first/second components, solid, liquid, or gas, placed in the channels; 0015, 0019-0022] directly between each one of a plurality of adjacent ones of the metallic layers of the multi-layered metallic assembly [see figures 1, 2, and 7]; and 
diffusion bonding each one of the plurality of adjacent ones of the two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element, such that an entirety of a top, an entirety of a bottom, and an entirety of all sides of the diffusion-bond preventing element are completely contiguous with and completely insulated by the adjacent ones of the metallic layers and such that the adjacent ones of the metallic layers, at the location contiguous with the diffusion-bond preventing element, are not diffusion bonded to the diffusion-bond preventing element [the entirety of the top and bottom surfaces of the channels or first/second components are completely surrounded and insulated by the layers using layers as shown in figure 7], to produce the multi-layered metallic part having a non-bonded region between the adjacent ones of the metallic layers at the location of the diffusion-bond preventing element [layers (100a, 140) are diffusion bonded to form armour plate (100b) wherein the channels are not bonded nor are the first/second components; 0015, 0049-0050, 0054]; 
wherein the diffusion-bond preventing element between any one of the plurality of adjacent ones of the metallic layers is staggered relative to the diffusion-bond preventing element between any other one of the plurality of adjacent ones of the metallic layers such that no two diffusion-bond preventing elements, contiguous with the same one of the metallic layers, overlap in a direction across thicknesses of the metallic layers [the channels/components are staggered between layers and none of the channels or components between the same layers overlap in a direction across thicknesses of metallic layers; i.e. a direction normal/vertical to the longitudinal direction of the channel/component].

Regarding claim 2, McCormack discloses:
wherein the metallic material of the adjacent ones of the two metallic layers has the same ductility [0045].
Regarding claim 3, McCormack discloses:
each one of the plurality of adjacent ones of the metallic layers comprise a first metallic layer and a second metallic layer [0045]; and 
the metallic material of the second metallic layer has a lower ductility than the metallic material of the first metallic layer [0045, 0047].
Regarding claim 5, McCormack discloses:
further comprising attaching the diffusion-bond preventing element to one of the metallic layers before stacking the metallic layers [the components may be placed/attached prior to bonding; 0034].
Regarding claims 8 and 21, McCormack discloses:
wherein the diffusion-bond preventing element comprises a (non-metallic) thermally insulating material [note that every material, gas, liquid, and solid, is thermally insulting to some degree; even so the void can be filled with an external environment/air; 0014].
Regarding claim 11, McCormack discloses:
interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between each one of the plurality adjacent ones of the metallic layers of the multi-layered metallic assembly [see the channels of figures 4-6 and 8-10].
Regarding claim 12, McCormack discloses:
wherein the plurality of non-diffusion-bonded regions are arranged relative to each other according to a predetermined fracture path through at least one of the at least two metallic layers [note that channel inherently creates a predetermined fracture pattern since the area of the channel has a reduce thickness].
Regarding claim 25, McCormack discloses:
at least one of the plurality of diffusion-bond preventing elements has a first maximum dimension [in figure 1 the components placed in longitudinal channels of layer (102)]; 
at least another of the plurality of diffusion-bond preventing elements has a second maximum dimension [in figure 1 the components placed in the transverse channels of layer (108)]; and 
the first maximum dimension is different than the second maximum dimension [the longitudinally placed components are longer than the transversely placed components.  Also, figure 8 teaches using components that can vary in length].
Regarding claim 26, McCormack discloses:
at least a first set of the plurality of diffusion-bond preventing elements has the first maximum dimension [the longitudinally placed components are a first set with the longer dimension]; and 
at least a second set of the plurality of diffusion-bond preventing elements has the second maximum dimension [the transversely placed components are a second set with the longer dimension].
Regarding claim 27, McCormack discloses:
the at least first set of the plurality of diffusion-bond preventing elements are located in a first three-dimensional (3-D) feature of the multi-layered metallic part [the first set is located in the faying/bonded surfaces and/or on the upper half of the armor plate]; and 
the at least second set of the plurality of diffusion-bond preventing elements are located in a second 3-D feature of the multi-layered metallic part [the second set is located in the faying/bonded surfaces and/or on the lower half of the armor plate].
Regarding claim 28, McCormack discloses:
the at least first set of the plurality of diffusion-bond preventing elements are located in a first plane [see figure 1]; and 
the at least second set of the plurality of diffusion-bond preventing elements are located in a second plane that is not co-planar with the first plane [see figure 1].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 3 above, and further in view of Schwarzopf (US 2,372,607).
Regarding claim 4, McCormack does not teach:
wherein the second metallic layer is a high-strength layer made of a powdered metallic material.
Schwarzkopf teaches metal layered armor wherein a composite sheet is made with sintered layer (21) sandwiched between sheets (17, 18) in order to more resiliently receive impinging projectiles and which can be used in conjunction with other armoring layers; pg. 1, ln 1-12, pg. 4, ln 1, 20-75, and pg. 6, ln 33-38.
Since McCormack is open to using any type of metal layer it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate a Schwarzkopf layer in order to have a layer that can more resiliently receive impinging projectiles.     
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 5 above, and further in view of Legrand (US 3,874,855) and Findley (US 2019/0344470 A1).
Regarding claim 7, McCormack does not teach:
wherein the step of attaching the diffusion-bond preventing element to the one of the metallic layers comprises printing the diffusion-bond preventing element onto the one of the metallic layers.
Legrand teaches armor plate having cavities wherein the cavities are filled with the carbides and nitrides of boron in order to help absorb the impact of projectiles; 1:7-27, 2:60-69, and figure. 
Findley teaches boron nitride can be 3D printed: 0019. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fill the McCormack channels with born nitride in order to help absorb the impact of projectiles, minus any unexpected results.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 3D print the boron nitride since this a known option.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 8 above, and further in view of Legrand (US 3,874,855).
Regarding claim 9, McCormack does not teach:
wherein the thermally insulating material comprises one or more of boron nitride and yttrium oxide.
Legrand teaches armor plate having cavities wherein the cavities are filled with the carbides and nitrides of boron in order to help absorb the impact of projectiles; 1:7-27, 2:60-69, and figure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fill the McCormack channels with born nitride in order to help absorb the impact of projectiles, minus any unexpected results.       
Claims 6, 8, 10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claims 1 and 5 above, and further in view of Ravid et al. (US 2004/0020353 A1). Note that the rejection of claim 8 and 21 are alternative rejections.   
Regarding claims 8, 10, 21, and 22, McCormack does not teach:
wherein the diffusion-bond preventing element comprises a thermally insulating material;  
wherein the diffusion-bond preventing element further comprises a metallic housing encapsulating the thermally insulating material; 
wherein the non-diffusion-bonded region comprises a non-metallic thermally insulating material; and 
wherein the thermally insulating material comprises ceramic material.
Ravid teaches ballistic armor wherein composite armor units (32) are composed of (a ceramic body (51, 61, 71, 81) and a metallic belt (52, 62, 72, 82); claims 1-5 and figures 4A-H.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Ravid Armor units into the McCormack channels in order to add additional ballistic protection.  Note that every material is thermally insulting to some degree since they are not a perfect thermal conductor.
Regarding claim 6, McCormack does not teach:
wherein the step of attaching the diffusion-bond preventing element to the one of the metallic layers comprises welding the diffusion-bond preventing element to the one of the two metallic layers.
Note that it is well-known in the art to use tack welds to temporally hold objects to be bonded in placed prior to bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Ravid composite armor units as noted above and to tack them in place prior to bonding in order to keep them in place during part fit-up.    
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above.
Regarding claims 23 and 24, McCormack does not teach:
wherein the diffusion-bond preventing element has a disk shape.
wherein the diffusion-bond preventing element has a circular-shaped outer periphery.
However, McCormack teaches the void/channel/element may be any number of shapes; 0027.  
Note that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence; MPEP 2144.04 (IV) (B).

Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive.
The applicant’s arguments drawn to “wherein the diffusion-bond preventing element between any one of the plurality of adjacent ones of the metallic layers is staggered relative to the diffusion-bond preventing element between any other one of the plurality of adjacent ones of the metallic layers such that no two diffusion-bond preventing elements, contiguous with the same one of the metallic layers, overlap in a direction across thicknesses of the metallic layers” are puzzling to the examiner.  Refer to the figure below and assume there is another metal layer (a’) on top of metal layer (a) for arguments sake.  It appears that McCormack meets these limitations since components (a, b, c) are in metal layers (a, a’), are staggered with components (x, y, z) in metal layers (c, d), and are contiguous with metal layers (a, a’) in the y direction but do not overlap each other in the z direction.  The examiner agrees that components (a, b, c, x, y, z) do overlap in the z direction but the two groups of components are not contiguous with the same one of the metallic layers.  If the examiner is incorrect an interview explaining how so would be appreciated.  

    PNG
    media_image1.png
    429
    744
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                            

/ERIN B SAAD/Primary Examiner, Art Unit 1735